[Cite as Pfouts v. Pfouts, 2018-Ohio-4554.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 SHERRIE K. PFOUTS                              JUDGES:
                                                Hon. John W. Wise, P.J
         Plaintiff – Appellee                   Hon. William B. Hoffman, J.
                                                Hon. Craig R. Baldwin, J.
 -vs-
                                                Case No. 18CA4
 MICHAEL G. PFOUTS

        Defendant – Appellant                   O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Appeal from the Knox County Court of
                                                Common Pleas, Case No. 16DV11-0224



 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        November 8, 2018


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 ALYSSE L. GILES                                CHRISTIAN D. ROLAND
 Giles Law Group                                5179 N. Bank Road
 109 E. High Street                             Buckeye Lake, OH 43008
 Mt. Vernon, OH 43050
Knox County, Case No. 18CA4                                                               2

Hoffman, J.


       {¶1}   Appellant Michael G. Pfouts appeals the decree of divorce entered by the

Knox County Common Pleas Court. Appellee is Sherrie K. Pfouts.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   Appellee filed the instant divorce action on November 22, 2016. The parties

were married in 1980, and have two children born as issue of the marriage, both adults

at the time the action was filed.

       {¶3}   On October 12, 2017, the parties appeared before a magistrate in the Knox

County Common Pleas Court for a final hearing. The parties entered into a settlement

agreement, which was signed by both parties and the magistrate.            The settlement

agreement was filed on October 13, 2017.

       {¶4}   Appellee submitted her proposed decree for divorce on January 3, 2018,

noting Appellant did not approve the decree because he wished to change the previously

agreed upon provisions concerning spousal support to add the condition support would

terminate upon the cohabitation of Appellee with an unrelated adult male. Appellant filed

a response, asking the court to modify the proposed decree, adding language which

would terminate spousal support upon the death of either party, the marriage or

cohabitation of Appellee, or as a result of further court order. Appellant further requested

the court retain continuing jurisdiction to modify the award.

       {¶5}   The court signed the proposed decree without modifying the spousal

support provisions as requested by Appellant. It is from the January 22, 2018 decree of

divorce Appellant prosecutes this appeal, assigning as error:
Knox County, Case No. 18CA4                                                             3


                THE TRIAL COURT ERRED BY FAILING TO HOLD AN

        EVIDENTIARY HEARING PRIOR TO ADOPTING THE PLAINTIFF-

        APPELLEE’S PROPOSED DECREE OF DIVORCE WHEN THERE WAS

        A DISAGREEMENT ABOUT THE TERMS OR EVEN THE EXISTENCE OF

        A COMPLETE SETTLEMENT AGREEMENT.



        {¶6}    This case comes to us on the accelerated calendar. App.R. 11.1, which

governs accelerated calendar cases, provides, in pertinent part:



                (E) Determination and judgment on appeal.

                The appeal will be determined as provided by App.R. 11.1. It shall

        be sufficient compliance with App.R. 12(A) for the statement of the reason

        for the court's decision as to each error to be in brief and conclusionary

        form.

                The decision may be by judgment entry in which case it will not be

        published in any form.



        {¶7}    This appeal shall be considered in accordance with the aforementioned

rule.

        {¶8}    Appellant argues the court erred in failing to hold an evidentiary hearing

before adopting the proposed decree of divorce.        However, in his response to the

proposed decree, he did not request an evidentiary hearing, he merely requested terms

be added concerning spousal support.
Knox County, Case No. 18CA4                                                               4


       {¶9}   The settlement agreement states, “There may be other details to be

negotiated upon finalization of entry. By signing below, you are acknowledging that you

understand the terms and conditions set forth herein, and agree to be bound by them!!!”

Appellant signed the settlement agreement, which included specific terms of spousal

support.   The form used for the agreement included a line which stated, “Reasons for

spousal support to terminate, if any.” The line was left blank. The agreement further

provided the court shall retain jurisdiction to modify the order in specific circumstances

concerning Appellant’s retirement. Although the agreement stated other details may be

negotiated upon finalization of the entry, the agreement specifically set forth the terms of

spousal support, which Appellant agreed to be bound by when he signed the agreement.

       {¶10} At the hearing, Appellant testified as follows:



              Q Do you agree to the spousal support arrangement that is $2,500

       from you to your soon to be ex-wife until you reach the age of 65?

              A Yes.

              Q   And that is qualified by the arrangement with your pension,

       correct?

              A Yes.



       {¶11} Tr. 9.

       {¶12} As such, Appellant indicated he agreed to the terms of spousal support as

set forth in the signed agreement.
Knox County, Case No. 18CA4                                                                   5

      {¶13} Appellant relies on Rulli v. Fan Company, 79 Ohio St. 3d 374, 683 N.E.2d

337, 1997-Ohio-380, in support of his proposition the court was required to hold an

evidentiary hearing prior to entering judgment. In Rulli, the Ohio Supreme Court held:



             Though upon first examination, the settlement terms as read into the

      record on June 23, 1993, appear reasonably clear, the parties were

      subsequently unable to agree upon the meaning and effect of those terms.

      They were unable to execute a formal purchase agreement and they did not

      provide the court with an entry as ordered by the court. The parties instead

      offered varying interpretations of the terms read into the record, and

      disputed nearly every major element of the purported agreement.

      Therefore, the language read into the record at the initial hearing reflects,

      at best, merely an agreement to make a contract.

             Given the lack of finality and the dispute that evolved subsequent to

      the initial settlement hearing, we hold that the trial judge should have

      conducted an evidentiary hearing to resolve the parties' dispute about the

      existence of an agreement or the meaning of its terms as read into the

      record at the hearing, before reducing the matter to judgment. Where

      parties dispute the meaning or existence of a settlement agreement, a court

      may not force an agreement upon the parties. To do so would be to deny

      the parties' right to control the litigation, and to implicitly adopt (or explicitly,

      as the trial court did here) the interpretation of one party, rather than enter

      judgment based upon a mutual agreement. In the absence of such a factual
Knox County, Case No. 18CA4                                                            6

      dispute, a court is not required to conduct such an evidentiary hearing. Mack

      v. Polson Rubber Co. (1984), 14 Ohio St.3d 34, 14 OBR 335, 470 N.E.2d

      902, syllabus.

             Where the meaning of terms of a settlement agreement is disputed,

      or where there is a dispute that contests the existence of a settlement

      agreement, a trial court must conduct an evidentiary hearing prior to

      entering judgment.



      {¶14} Id. at 376-77.

      {¶15} The instant case is distinguishable from Rulli. The parties did not disagree

about the meaning of terms of the settlement agreement, nor was there a dispute

contesting the existence of a settlement agreement. Rather, Appellant wanted to change

the previous agreement by adding additional terms regarding spousal support. We find

the trial court did not err in failing to sua sponte hold an evidentiary hearing prior to

adopting the proposed decree of divorce submitted by Appellee.
Knox County, Case No. 18CA4                                                    7


      {¶16} The assignment of error is overruled.

      {¶17} The judgment of the Knox County Common Pleas Court is affirmed. Costs

are assessed to Appellant.




By: Hoffman, J.

Wise, P.J. and

Baldwin, J. concur